Citation Nr: 0625463	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  05-22 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected right ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in October 2003 
and November 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.

Procedural history 

Service connection was established for right ear hearing loss 
by a December 1987 rating decision.  A noncompensable (zero 
percent) disability rating was assigned.

The October 2003 rating decision, in pertinent part, 
confirmed and continued the noncompensable rating assigned 
for the veteran's right ear hearing loss.  Thereafter, the 
November 2003 rating decision denied service connection for a 
left ankle disability.  

For good cause shown, the veteran's appeal has been advanced 
on the docket pursuant to 38 C.F.R. § 20.900(c) (2005).

Issues not on appeal

The record reflects that the October 2003 rating decision 
also denied service connection for prostate cancer, seizure 
disorder, right ankle/heel bone spur, diabetes, right and 
left eye condition, and a heart condition.  In addition, the 
decision found that new and material evidence had not been 
received to reopen a previously denied claim of service 
connection for left ear hearing loss.  As noted by a March 
2004 Report of Contact, the veteran has appealed only the two 
issues listed above.



FINDINGS OF FACT

1.  The medical and other evidence of record clearly and 
unmistakably reflects that the veteran fractured his left 
ankle prior to active service; he had a left ankle disability 
which pre-existed service.

2.  The medical and other evidence of record does not reflect 
that the veteran's pre-existing left ankle disability 
underwent a permanent increase in severity during active 
service; the left ankle was not aggravated by such service.

3.  The veteran's hearing loss is currently manifested by no 
more than level IX hearing impairment in the right ear.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for the veteran's 
left ankle disability.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

2.  The criteria for a compensable rating for right ear 
hearing loss are not met.  
38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 3.383, 4.85, 
Diagnostic Code 6100, 4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran, although acknowledging that he sustained a left 
ankle fracture before service, contends that his left ankle 
disability was aggravated by his active service.
He also contends that his service-connected right ear hearing 
loss is more disabling than contemplated by the current 
noncompensable rating.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.




Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this case, the record reflects that the veteran 
was sent preadjudication notice by letters dated in April 
2002 (right ear hearing loss) and November 2002 (left ankle).  
He was also sent additional notification by a letter dated in 
March 2006.  For the reasons detailed below, the Board finds 
that, through these letters, the veteran has been amply 
informed of what is required of him and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  Regarding the right ear hearing loss, 
the Board notes that the April 2002 letter stated, in 
pertinent part, that he should send a statement that provided 
a detailed history of the claimed condition(s), and that the 
statement should include a descript of the symptoms and level 
of severity.  In addition, the March 2006 letter noted that 
VA used a schedule for evaluating disabilities that was 
published as title 38 Code of Federal Regulations, Part 4, 
and gave examples of the evidence considered in determining 
the disability rating.  With respect to the left ankle, the 
November 2002 letter stated that most claims required 
evidence of in-service occurrence or aggravation of a disease 
or injury; that the evidence should show that he had a 
current disability, or persistent or recurrent symptoms of 
disability; and the evidence considered should show that the 
disability or symptoms may be associated with his active 
service.  See November 8, 2002, letter at page 2.

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005). All of the 
aforementioned letters contained language to the effect VA 
would obtain evidence in the custody of the Federal 
government, and that it would make reasonable efforts to 
obtain relevant private records.  These letters also 
indicated it was ultimately the veteran's responsibility to 
make sure VA received the relevant records.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  The Board observes that all of the 
aforementioned letters contained language indicating the 
veteran should identify any relevant evidence he wanted VA to 
request on his behalf, and that he should submit any 
necessary release for VA to obtain such evidence.  Moreover, 
as already noted, the letters informed the veteran that while 
VA would request private records, it was ultimately his 
responsibility to make sure VA received the evidence.

Finally, VA must request that the claimant provide any 
evidence in his or her possession pertaining to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  In pertinent part, the April 2002 
letter stated that the veteran should "[s]end us copies of 
any recent ... treatment records for your service connected 
right ear condition."  See April 10, 2002, letter at page 1.  
The November 2002 letter stated that if the veteran had 
private treatment records that had not already been 
submitted, he should send VA the records.  He was also 
informed by this letter that he should submit any pre-service 
treatment records for his left ankle condition (page 1).  As 
noted in the preceding paragraph, the April 2002, November 
2002, and March 2006 letters indicated that the veteran 
should identify relevant evidence, and informed him that 
while VA would request private records, it was ultimately his 
responsibility to make sure VA received the evidence.  In 
addition, the March 2006 letter stated, in pertinent part, 
that "[i] you have any information or evidence that you have 
not previously told us about or given to us, and that 
information or evidence concerns the level of your disability 
or when it began, please tell us or give us that evidence 
now."  See March 20, 2006, letter at page 2.

The Board further notes that the veteran has actively 
participated in the processing of his case, and the 
statements and hearing testimony submitted in support of his 
claims have indicated familiarity with the requirements for 
the benefits sought on appeal.  

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, the Board notes that elements (1) and (2) are 
not in dispute in this case.  Element (3) is in dispute 
regarding the left ankle disorder, as is element (4) 
regarding the right ear hearing loss.  As detailed above, 
these elements were addressed by the VCAA letters noted 
above.  Moreover, the March 2006 letter specifically cited to 
Dingess/Hartman, and contained language which largely tracks 
the Court's holding in that case.

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
him and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal have been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, as well 
as post-service medical records to include the reports of 
multiple VA examinations which evaluated the severity of the 
veteran's service-connected right ear hearing loss.  For the 
reasons detailed below, the Board finds that the evidence of 
record is sufficient for the equitable disposition of the 
left ankle claim, and, as such, neither an examination or 
medical opinion is warranted.  The veteran has not otherwise 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  In fact, by a statement received 
in April 2006, he indicated that he had no other information 
or evidence to give VA to substantiate his claim, and that he 
wanted a decision on his claim as soon as possible.

The Board also observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been afforded the opportunity to 
present evidence and argument in support of his appeal, and 
he has indicated he does not want a Board hearing in 
conjunction with this appeal.

Accordingly, the Board will move on to a decision on the 
merits.

1.  Entitlement to service connection for a left ankle 
disorder.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto and was not aggravated by service.  See 
38 U.S.C.A. § 1111 (West 2002) [emphasis added].

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 
 The Court has held, however, that this presumption attaches 
only where there has been an entrance examination in which 
the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In 
VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder 
the language of [38 U.S.C. § 1111], VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service." 

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C.A. § 1153 (as opposed to that 
applicable under 38 U.S.C.A. § 1111 where the complained-of 
condition was not noted on entrance into service).  This 
statute provides that a pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2005).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2005).



Analysis
 
The Board must engage in a two part analysis of this issue.  
First, did the veteran have a pre-existing left ankle 
disability?  If so, was it aggravated (as that term is used 
in the law and VA regulations) during or due to service?  In 
analyzing the claim, the Board must apply the standards 
described above.  See Wagner, supra. 

Presumption of soundness

With respect to the first part of the analysis, the existence 
of a pre-service disability, the Board notes that the 
veteran's April 1943 induction examination found him to have 
no ankle defect (the only impairment noted was bilateral pes 
planus).  Further, it does not appear the veteran reported a 
pre-existing left ankle disability at this examination.  
Consequently, a pre-existing left ankle disability was not 
noted on the veteran's induction examination.  The Board will 
now address whether there is clear and unmistakable evidence 
that a left ankle disability pre-existed service.

After having carefully reviewed the evidentiary record, and 
for the reasons stated below, the Board concludes that even 
though the veteran's induction examination did not include a 
diagnosis of a left ankle disability, the evidence clearly 
and unmistakably demonstrates that such a disability pre-
existed service.  Service medical records dated in February 
1944 note that the veteran complained of left ankle pain, and 
he reported at that time that he broke this joint three years 
earlier.  Examination indicated a deformity in the medial 
malleolar area of the left ankle.  No such injury was noted 
in the service medical records.  In fact, these records 
contain a notation that the condition existed prior to 
induction (EPTI).  

Moreover, the veteran has acknowledged during the course of 
this appeal, to include statements received in October and 
November 2002, that he broke his ankle before service when 
hit by a truck while riding his bicycle.  Indeed, as 
documented by an October 2002 Report of Contact, the veteran 
is seeking service connection on the basis that the left 
ankle was "aggravated by his military service."

In view of the entire record, to include the service medical 
records as well as the veteran's own statements, the Board 
finds that the presumption of soundness has been rebutted by 
clear and unmistakable evidence of a broken left ankle which 
occurred prior to service.  

The Board now moves to the second part of the analysis, 
whether this disability was aggravated by the veteran's 
active military service.  

Aggravation of pre-existing disability

As noted above, when a pre-existing disability is not noted 
at the time of a veteran's entry into active service, VA must 
show by clear and unmistakable evidence that the disability 
was not aggravated by service.  See VAOPGCPREC 3-2003; see 
also Wagner, supra.  

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no- aggravation result be "undebatable."  Cotant v. West, 
17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993); see also Vanerson, 12 Vet. App. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).

As note above, the veteran complained of left ankle pain in 
February 1944, while on active duty.  However, as stated 
above, the mere occurrence of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  See Davis, supra; see also 38 
C.F.R. § 3.306(a).  

In this case, the record clearly and unmistakably reflects 
that there was no increase in the left ankle condition.  
Specifically, there in no indication of any left ankle 
problems in service, aside from the isolated complaint in 
February 2004.  The veteran went on to serve two years 
thereafter.  There was also no indication of any left ankle 
disability on the March 1946 separation examination.  The 
lack of subsequent treatment indisputably indicates that the 
February 1944 complaint of left ankle pain constituted only a 
temporary flare-up.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991) 
[temporary or intermittent flare-ups of a pre-existing 
disease during service are not sufficient to be considered 
aggravation of the disease unless the underlying condition, 
as contrasted to symptoms, worsens]. 

Also crucial to the Board's deliberations is the fact that 
the first competent medical evidence indicative of left ankle 
problems post-service was in September 2000, over a half 
century after the veteran's separation from service.  At that 
time, he reported left ankle pain for the previous seven 
months and  that the left ankle pain started when using a 
treadmill.  This lengthy period without evidence of treatment 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).  

In summary, the overwhelming evidence of record, over a 
period of many decades,  supports a conclusion that the 
veteran's pre-existing left ankle disability was not 
aggravated by his military service.  The Board places great 
weight of probative value on the utterly negative post-
service medical history until the year 2000, at which time 
the veteran indicated that his ankle problem had started only 
seven months earlier.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence].  

The only evidence which can in any way be construed as being 
supportive of the veteran's claim is the February 1944 
service medical record, indicating left ankle complaints on 
two days, February 21 and February 24, 1944.  Such isolated 
complaints are not considered by the Board to be indicative 
of a permanent increase in severity, in light of the 
remaining service medical records and the many decades of 
negative post-service records.  See Verdon, Maxson, Hunt and 
Jensen, all supra.

In addition, the veteran did not mention a left ankle problem 
in connection with his initial claim for service connection, 
filed in April 1946, or for decades thereafter.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  Since this was just one month 
after he left military service, the inescapable conclusion to 
be drawn is that the ankle was not bothering him on 
separation, particularly since he mentioned several things 
which were bothering him, including back soreness.  The 
veteran's initial claim with VA was congruent with the report 
of his separation physical examination, in which a number of 
problems were reported, including back pain, but not ankle 
pain.  

In summary, the Board concludes that the evidence indicates 
that the veteran had a left ankle disability that pre-existed 
his period of active service.  Further, although he had a 
brief flare-up of left ankle pain in February 1944, during 
service, there was no subsequent indication of left ankle 
problems until decades after his separation from service.  
There is also no medical evidence that the veteran's 
underlying left ankle disability increased in severity due to 
his military service.  Consequently, the Board concludes that 
the statutory presumption of aggravation has been rebutted by 
clear and unmistakable evidence.

For these reasons, service connection is not warranted for 
the veteran's left ankle disability, and the benefit sought 
on appeal is denied.

2.  Entitlement to an increased (compensable) rating for 
service-connected right ear hearing loss.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Specific schedular criteria

Evaluations of unilateral defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from defective hearing, the 
provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I for essentially normal acuity through 
level XI for profound deafness.  Tables VI and VII as set 
forth in 38 C.F.R. § 4.85 are used to calculate the rating to 
be assigned.  38 C.F.R. § 4.85 (2005).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Further, when the average puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86 (2005).

In situations where service connection has been granted only 
for defective hearing involving one ear, and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal.  In 
such situations, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at 
level X or XI.  38 C.F.R. §§ 3.383, 4.85(f), (h) (2005).

The evaluations derived from the schedule are intended to 
make proper allowance for improvement by hearing aids, and 
hearing loss claims are evaluated by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluation.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Analysis

VA audiological evaluations of the veteran were completed in 
September 2003, May 2005, and September 2005.  All 
examination reports reflect Level IX hearing for the right 
ear.  Specifically, the September 2003 examination shows an 
average puretone threshold for the right ear of 90 decibels 
with speech discrimination score of 48 percent; the May 2005 
examination shows an average puretone threshold of 91.25 with 
speech recognition score of 44 percent; while the September 
2005 examination also shows an average puretone threshold of 
91.25, with speech recognition score of 56 percent.  These 
findings, in turn, correspond to Level IX hearing under both 
Table VI and Table VIa.

As noted above, a compensable, 10 percent, evaluation is 
assignable only where hearing in the service-connected ear is 
at level X or XI.  38 C.F.R. §§ 3.383, 
4.85(f), (h) (2005).  Since none of the aforementioned VA 
audiological examinations show such a level of hearing 
impairment in the service-connected right ear, the 
nonservice-connected left ear is considered normal in this 
case, and the criteria for a compensable rating are not met.

The Board acknowledges that treatment records dated in August 
2004 note that the veteran was seen for a hearing aid check, 
and that conventional audiometry using ER-3A insert earphones 
showed severe to profound mixed hearing loss in the right 
ear, with very poor word recognition (28 percent).  However, 
as no puretone decibel findings were made, this report cannot 
be considered for rating purposes because all of the 
necessary information for such consideration are not present.  
Cf. Kelly v. Brown, 7 Vet. App. 471, 474 (1995).]

The Board wishes to make it clear that it has no reason to 
doubt that the veteran experiences hearing loss.  Indeed, the 
grant of service connection constitutes recognition on the 
part of VA that such disability exists.  However, the outcome 
of this issue is determined by the audiology results, which, 
for the reasons stated above, do not warrant a compensable 
schedular rating for the right ear hearing loss.

Extraschedular consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  In 
this case, the Board must concur with the RO's determination 
that an extraschedular rating is not warranted in this case.

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran.  
There is no indication of any periods of hospitalization for 
hearing loss.  Moreover, there is no evidence of marked 
interference with employment due to the disability such as to 
trigger consideration of the extraschedular provisions.  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of 
the veteran's hearing loss for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for his service-connected right ear hearing 
loss. The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to an increased (compensable) rating for right 
ear hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


